Citation Nr: 1123779	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating for lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1966 to July 1971, including service in the Republic of Vietnam.  His awards and decorations include the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which increased the Veteran's disability rating for his service-connected lumbosacral strain to 10 percent, effective April 8, 2004.  In February 2011, the RO granted the Veteran a temporary evaluation of 100 percent, effective November 6, 2008, based on surgical or other treatment necessitating convalescence, with the 10 percent evaluation continuing from January 1, 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.

In February 2010, the Board remanded the case to the RO, via the RO/AMC, directing the RO/AMC to obtain recent treatment records for the Veteran's lumbosacral strain and to schedule him for a VA orthopedic/neurological examination, in order to determine the severity of his service-connected lumbosacral strain.  The RO/AMC acquired private treatment records dated from February 2008 to July 2010 and afforded the Veteran a VA examination in June 2010.  Subsequently, in a February 2011 supplemental statement of the case, the AMC affirmed the determinations previously entered.  The Board finds that the RO/AMC substantially complied with the February 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  However, the Board has determined that remand is again required for the reasons stated more fully below.

Other than for a period of 100 percent evaluation from November 6, 2008, to January 1, 2009, the Veteran's service-connected lumbosacral strain has been continually rated as 10 percent disabling since April 8, 2004.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted.

A decision of the United Stated Court of Appeals for Veterans Claims (Court) held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

A thorough review of the records received following the Board's February 2010 remand reveals that the Veteran underwent surgery to treat his service-connected lumbosacral strain in November 2008, and as such, the symptoms associated with the Veteran's disability may meet the criteria for different ratings prior to and following his surgical treatment.  In this regard, after thoroughly reviewing the private treatment records received subsequent to remand, the Board has determined that potentially relevant private treatment records, dated from the time of the filing of the Veteran's April 8, 2004, increased rating claim, to the date of his November 6, 2008, surgical treatment, have not been associated with the claims file.  The Board notes that the Veteran appears to have received treatment from numerous medical care providers during this time frame.  Specifically, in a June 2008 record of treatment, Thomas A.S. Wilson, Jr., M.D. indicated that he had provided previous treatment to the Veteran and that the Veteran had received epidural block treatment prior to this visit.  Records of epidural block treatment dated before July 2008 and records of previous visits with Dr. Wilson do not appear to have been associated with the claims file.  Additionally, a July 2008 record of treatment from William C. Woodall, III, M.D. indicated that the Veteran received epidural block treatment from a Dr. Nesbitt.  There are no treatment records in the file from Dr. Nesbitt.  On remand, the AMC should contact the Veteran and make arrangements to obtain all outstanding private treatment records for the Veteran's service-connected lumbosacral strain, dated from April 8, 2004 to November 6, 2008.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain the Veteran's complete treatment records from any medical care provider who treated the Veteran between April 8, 2004, and November 6, 2008, including records from Thomas A. Staner, M.D., at Alabama Neurosurgeons, P.C.; Trey D. Lott, D.C., at Lott Pain Relief & Sports Medicine Center; Michael A. Moore, M.D., at Bessemer Carraway Medical Center; Ellen Hamilton, P.T., O.C.S., at Birmingham Physical Therapy and Sports Medicine; Thomas A.S. Wilson, Jr. M.D., at Neurosurgical Associates, P.C.; William C. Woodall, III, M.D., at Birmingham Neurosurgery & Spine Group, P.C.; Ann Still, M.D., who performed treatment at St. Vincent's Hospital; and Dr. Nesbitt.  Any response received should be memorialized in the Veteran's claims file. 

2.  Following receipt of the Veteran's requested treatment records, complete any additional development that may be warranted by the evidence of record.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


